  Case 2:20-cv-02213-JWB-KGG Document 1 Filed 04/24/20 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS
                             AT KANSAS CITY, KANSAS


MARICELA ZARAGOZA NAVARRO,            )
                                      )
                   Plaintiff,         )
                                      )
vs.                                   )
                                      )                Case No.
                                      )
ADVANCE STORES COMPANY, INC.; )
                                      )
                  Defendant.          )
______ _______________________________)

                                       COMPLAINT

       COMES NOW plaintiff, by and through counsel, Bradley A. Pistotnik and William L.

Barr, Jr., of Brad Pistotnik Law, P.A. and for her claims against Defendant, alleges and states:

                   COUNT I – GENERAL ALLEGATIONS OF FACTS

1. Plaintiff Maricela Zaragova Navarro (Plaintiff) is a resident of Gladstone, Clay County,

   Missouri.

2. This Court has proper venue and jurisdiction over the persons and subject matter.

3. Defendant, ADVANCE STORES COMPANY, INC. (ADVANCE), is a foreign corporation

   with a principal place of business located at 5008 Airport Road, Roanoke, VA. 24012 and

   may be served with process through the office of its registered agent, National Registered

   Agents, Inc. of KS located at 112 SW 7th Street, Suite 3C, Topeka, KS 66603.

4. For all allegations in this Complaint, Patrick Di Santo (Driver) was employed by Defendant,

   ADVANCE, and was acting within the course and scope of his employment for Defendant,

   ADVANCE at the time and moment of this accident. His actions and omissions are the actions

                                                                         1
  Case 2:20-cv-02213-JWB-KGG Document 1 Filed 04/24/20 Page 2 of 11




    and omissions of Defendant, ADVANCE, under the doctrines of Respondeat Superior and

    Vicarious Liability.

5. This action is brought pursuant to 28 U.S.C. Section 1332(a) on the basis of diversity of

    citizenship. The matter is in excess of the sum of Seventy-Five Thousand and no/100 Dollars

    ($75,000.00) exclusive of interest and costs.

6. On or about the 1st day of May, 2018, Patrick Di Santo (Driver) was acting in the course and

    scope of employment for Defendant, ADVANCE, and was operating a motor vehicle owned

    by his employer, Defendant, ADVANCE. Driver was driving North on Oak Street at or near

    the intersection of East 10th in Newton, Harvey County, Kansas when he negligently and

    carelessly ignored westbound traffic approaching the intersection on East 10th, and failed to

    yield right-of-way at a “yield” sign for northbound traffic on Oak Street, including the

    Plaintiff, who was traveling lawfully through the intersection, thereby proximately causing an

    accident and injuries and damages to the Plaintiff.

7. The driver, Patrick Di Santo, told the investigating police officer at the scene of the crash that

    he was working for Defendant, ADVANCE, and that the vehicle he was operating was owned

    by Defendant, ADVANCE.

8. Newton Police Officer, Charles Shell, wrote on the first page of the Kansas Motor Vehicle

    Accident Report that V2 (Driver) struck V1 (Plaintiff) causing a rollover traffic collision.

9. The same accident report indicates that Officer Shell opined that the contributing

    circumstances causing the accident for D2 (Driver) was being inattentive under category 30

    of the code sheet for accidents.

10. Upon information and belief, prior to May 1st 2018 driver, Patrick Di Santo, was hired to be

                                                                                                   2
  Case 2:20-cv-02213-JWB-KGG Document 1 Filed 04/24/20 Page 3 of 11




   a driver for Defendant, ADVANCE, without a background check, criminal background check

   or MVR check on all three of his different State driver’s licenses in Kansas, New York and

   Florida.

11. Lexis public records identify that Patrick Di Santo (Driver) has been issued multiple driver’s

   licenses in three states. The police report is attached as Exhibit A and indicates that Driver

   has a Kansas driver’s license. However, Exhibit B from Lexis establishes that Driver has

   driver’s licenses issued in the State of Florida and the State of New York.

12. Exhibit C contains excerpts from a Lexis public database search on Driver Patrick Di Santo.

   The Lexis search indicates that he has at least 10 alias name with one of them being Patrick

   R. Disanto. Another is Patrick Disanto. The excerpts provide evidence that Driver Patrick Di

   Santo has multiple offenses and convictions related to fraudulent application for a driver’s

   license in other states. They are:

   A. On 1-18-18 Driver was charged with an offense for violating Statute or Ordinance
   837.012 from Sarasota, Florida for Perjury – Not in Official Proceeding;

   B. On 07-31-2013, Driver was charged with a Criminal Felony in Bradenton, Florida for
   False Statement in Obtaining Driver’s License or Identification Card and was convicted
   of a Felony on 12-1-17;

   C. On -7-31-13, Driver was charged with a Criminal Felony of the Third Degree in
   Pensacola, Florida for False Statement in Obtaining a Driver’s License or Identification
   Card and was convicted of a Third Degree Felony on 09-24-13;

   D. Exhibit C provides multiple arrests for similar offenses all dealing with False
   Statements to Obtain a Driver’s License showing more than 6 arrests for similar
   violations in Florida.

13. At the time and moment of the hiring of Driver by ADVANCE, a similar background search

    could have been appropriately performed which would have provided all of the arrests and


                                                                                                3
  Case 2:20-cv-02213-JWB-KGG Document 1 Filed 04/24/20 Page 4 of 11




      convictions for Driver which would likely have led to not hiring Patrick Di Santo to drive for

      Defendant ADVANCE.

14. On May 1st 2018, Driver, Patrick Di Santo, only presented a Kansas driver’s license at the

      scene of the crash to the Officer Shell. A copy of the police report is attached as Exhibit A.

15.   Upon information and belief, Driver, Patrick Di Santo, was hired, trained, dispatched,

      monitored and supervised by Defendant, ADVANCE, without a background check on his

      criminal background, his MVR and his fraudulent applications for drivers’ licenses in the

      State of Florida with false and fraudulent information.

16.   The motor vehicle owned by Defendant, ADVANCE, and driven by Driver, Patrick Di

      Santo, that was involved in this collision, was dispatched, supervised, monitored,

      operated, and controlled by the fleet management of Defendant, ADVANCE.

17.   Upon information and belief, Defendant, ADVANCE negligently has a routine business

      practice of negligently failing to perform background checks on driver’s licenses held by

      driver applicants.

18.   Upon information and belief, Defendant, ADVANCE, negligently has a business routine

      practice of negligently failing to perform criminal background checks on driver applicants.

19.   Upon information and belief, Defendant, ADVANCE, negligently has a routine business

      practice of negligently hiring unsafe and untrained drivers to drive negligently and

      carelessly; by negligently failing to train drivers on accident avoidance techniques, hazard

      perception techniques and defensive driving techniques and by negligently failing to use

      fleet management training systems similar to the Smith System ®, the J.J. Keller and

      Company. Inc. defensive driving systems or by using the National Safety Council’s Fleet

                                                                                                   4
  Case 2:20-cv-02213-JWB-KGG Document 1 Filed 04/24/20 Page 5 of 11




       Safety system entitled, Dynamics of Fleet, The Fleet Excellence Process, Instructor Manual

       attached as Exhibit D.

20.    The driver’s license and criminal record of its Driver are attached as Exhibits B and C.

       They are incorporated in their entirety to provide evidence that Defendant, ADVANCE,

       negligently made no effort to verify the driving history, driver’s licensure history and the

       criminal background history of Driver, Patrick Di Santo.

21.    Witnesses in this case will include the Plaintiff from Gladstone, Missouri as well as

       numerous management and safety personnel in the State of Virginia where Defendant

       ADVANCE has its principal place of business.

                              COUNT II – NEGLIGENCE CLAIMS

22. The Plaintiff incorporates all preceding allegations in paragraphs one (1) through twenty-one

      (21) as if though fully set forth herein.

23. The actions and omissions of Driver, Patrick Di Santo, are the actions and omissions of

      Defendant, ADVANCE, under the doctrines of Respondeat Superior and Vicarious Liability

      and are negligent and careless for the following reasons:

                 A. Failure to yield right-of-way to a yield sign where moving traffic was present;

                 B. Failure to stop for traffic approaching a controlled intersection;

                 C. Failure to comply with and follow the minimum industry standards of care

                     and safety for the parts delivery industry;

                 D. Failure to keep a proper lookout;

                 E. Inattentive operation of a motor vehicle;

                 F. Failure to exercise ordinary and reasonable care;

                                                                                                 5
  Case 2:20-cv-02213-JWB-KGG Document 1 Filed 04/24/20 Page 6 of 11




               G. Incompetent operation of a motor vehicle;

               H. Failure to stop for traffic approaching an intersection;

               I. Failure to take evasive action;

               J. Violation of laws, statutes, ordinances and regulations of the State of Kansas,

                   Harvey County and the City of Newton;

               K. Other actions and omissions which will be supplemented upon receipt and

                   completion of discovery;

           COUNT III – NEGLIGENT HIRING, TRAINING, SUPERVISION
                             AND RETENTION

24. The plaintiff incorporates all preceding allegations in paragraphs one (1) through twenty-three

   (23) above, as if though fully set forth herein.

25. The actions and omissions of Defendant, ADVANCE, were additionally negligent and

   wanton for the following reasons:

26. Negligent hiring, retention, supervision, and training of the driver and all supervisory

   managers above the driver;

27. Defendant, ADVANCE, and their respective agents, employees and representatives were

   careless and negligent and wanton for negligent hiring, training, supervision, and retention

   of the Driver and his supervisory personnel. Defendant negligently and/or wantonly hired

   unfit employees and agents and then failed to properly train, supervise, and monitor them

   and additionally retained employees and agents that were not performing their jobs

   properly or adequately. This includes, but is not limited to, the Driver and his supervisory

   personnel. Defendant has an obligation to use reasonable care in selecting and retaining


                                                                                                 6
  Case 2:20-cv-02213-JWB-KGG Document 1 Filed 04/24/20 Page 7 of 11




   their employees, agents, and independent contractors, and was negligent in hiring,

   selection, training, monitoring and retaining their employees, agents, and independent

   contractors, including, but not limited to Driver. Defendants negligently and wantonly

   failed to use reasonable care in the hiring, selecting, training, monitoring, and retention of

   their employees and agents, including, but not limited to the Driver, including the failure

   to do background checks including past MVR checks for all licenses of the Driver in

   Kansas, New York and Florida; for failing to do criminal background checks; and for other

   necessary background screening of any new applicant driver. The background checks

   would have revealed the evidence set forth in the preceding allegations in Count I and in

   Exhibits B and C. Defendant knew or reasonably should have known that they were not

   hiring safe and competent drivers, employees and agents and negligently and wantonly

   violated their duty to hire only safe and competent employees. Defendant knew or

   reasonably should have known that its Driver, employees and agents, including, but not

   limited to Driver, created and were an undue risk of harm to Plaintiff, and negligently and

   wantonly failed to perform necessary background checks of Driver. Defendant additionally

   failed to train, test, road test and otherwise train Driver. Defendant additionally failed to

   supervise their Driver and his supervisory personnel.

28. A reasonable criminal, MVR and driver’s license background check would have revealed

   that this Driver had licensure problems and criminal felonies related to his driver’s license

   that would make an ordinary and reasonably prudent employer refrain from hiring this

   particular Driver to deliver parts and drive on highways and roadways on behalf of

   ADVANCE.

                                                                                               7
  Case 2:20-cv-02213-JWB-KGG Document 1 Filed 04/24/20 Page 8 of 11




29. Upon information and belief, after this accident. the Defendant negligently and/or wantonly

   failed to conduct preventability studies and post-accident investigations to help prevent

   future accidents related to the hiring of delivery drivers with bad driver’s license

   backgrounds and with criminal backgrounds related to driving privileges and driver’s

   licenses.

30. Upon information and belief, the Defendant negligently and wantonly failed to warn,

   suspend, terminate or retrain Defendant’s Driver after this accident thereby ratifying his

   negligent and wanton conduct either expressly or impliedly.

31. Defendant’s hiring, training, monitoring, supervision, and retention of unsafe and

   incompetent employees, agents, and independent contractors including the Driver and his

   supervisory personnel proximately caused the injuries to plaintiff.

32. Defendant was further negligent in its hiring, training, supervision and retention of Driver by

   failing to follow appropriate dynamics, elements and protocols of a Fleet Safety Program as

   taught by the National Safety Council, in their literature entitled, Dynamics of Fleet Safety,

   The Fleet Excellence Process, Instructor Manual, a copy of which is incorporated herein as

   Exhibit D.

33. Defendant’s hiring practices were further negligent and wanton for failing to create and

   implement a proper safety program that would require the driver to be comprehensively tested

   in written form to determine that he has a comprehensive understanding of appropriate

   defensive driving skills;

34. Defendant failed to test the driver their motor vehicle for alcohol and drug consumption after

   this accident;

                                                                                                 8
  Case 2:20-cv-02213-JWB-KGG Document 1 Filed 04/24/20 Page 9 of 11




35. For other actions and omissions that will be supplemented after the receipt of full and

      complete discovery in this case.

                 COUNT IV – ACTUAL COMPENSATORY DAMAGES AND
                               PUNITIVE DAMAGES

36. The plaintiff incorporates all preceding allegations in paragraphs one (1) through thirty-five

      (35) as if though fully set forth herein.

37.      As a further proximate result of the negligent and wanton conduct of Defendant and its

         Driver and Supervisory and Management personnel, as aforesaid, Plaintiff has received

         injuries to her body, including, but not limited to: her cervical, thoracic and lumbar spine;

         her left shoulder; her jaw and temporal-mandibular joint; she has undergone epidural

         injections into her cervical spine; she has undergone cervical spine surgery. She has

         radiculopathy with numbness, pain, paresthesias and radiation into her arms and hands; she

         has undergone pain management treatment and epidurals; physical therapy, has had to have

         medications to relieve pain and inflammation, and is getting ready to start post-surgery

         physical therapy; may have had aggravation to a pre-existing condition, and was otherwise

         injured. Plaintiff has been damaged with pain and suffering, mental anguish, loss of time,

         loss of enjoyment of life, medical expenses, economic loss, permanent disfigurement, and

         permanent disability. In the future the plaintiff will suffer with pain and suffering, mental

         anguish, loss of time, loss of enjoyment of life, medical expenses, economic loss,

         permanent disfigurement, and permanent disability. For the aforementioned damages,

         Plaintiff has been damaged in an amount in excess of SEVENTY-FIVE THOUSAND

         DOLLARS ($75,000.00).


                                                                                                    9
  Case 2:20-cv-02213-JWB-KGG Document 1 Filed 04/24/20 Page 10 of 11




38. As a result of the wanton hiring practices of Defendant ADVANCE by failing to do

   background checks, criminal background checks and driver’s license and MVR checks, as

   aforesaid, the plaintiff is entitled to punitive damages. Plaintiff has been damaged in an

   amount in excess of SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00).

       WHEREFORE, the Plaintiff prays for judgment against Defendant, ADVANCED, for all

damages allowed under Kansas law as actual compensatory damages in an amount in excess of

SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00), for interest allowed by law, for

punitive damages in an amount excess of SEVENTY-FIVE THOUSAND DOLLARS

($75,000.00), for costs herein, and for such other and further relief as the Court deems just and

equitable.

                                              BRAD PISTOTNIK LAW, P.A.

                                              /s/ Bradley A. Pistotnik
                                              Bradley A. Pistotnik #10626
                                              William L. Barr, Jr. #26775
                                              10111 E. 21st Street North, Suite 204
                                              Wichita, KS 67206
                                              316-684-4400, Fax: 316-684-4405
                                              Brad@bradpistotniklaw.com
                                              Bill@bradpistotniklaw.com




                                                                                              10
  Case 2:20-cv-02213-JWB-KGG Document 1 Filed 04/24/20 Page 11 of 11




               DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL

          COMES NOW the plaintiff and demands a Pretrial Conference and a trial by jury in this

matter.


                           DESIGNATION FOR PLACE OF TRIAL

          COMES NOW the plaintiff and designates Kansas City, Kansas as the place for trial in

this matter.


                                               BRAD PISTOTNIK LAW, P.A.

                                               /s/ Bradley A. Pistotnik
                                               Bradley A. Pistotnik #10626
                                               William L. Barr, Jr. #26775
                                               10111 E. 21st Street North, Suite 204
                                               Wichita, KS 67206
                                               316-684-4400, Fax: 316-684-4405
                                               Brad@bradpistotniklaw.com
                                               Bill@bradpistotniklaw.com




                                                                                             11
